UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1989



PAULINE ATONGMBA MATANGA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-196-139)


Submitted:   April 4, 2008                  Decided:   April 21, 2008


Before MICHAEL and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICE OF JAMES A. ROBERTS, Falls Church,
Virginia, for Petitioner. Jeffrey S. Bucholtz, Acting Assistant
Attorney General, Emily Anne Radford, Assistant Director, Aviva L.
Poczter, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pauline   Atongmba       Matanga,       a    native    and    citizen      of

Cameroon,      petitions       for    review    of    an   order     of   the    Board    of

Immigration Appeals (“Board”) denying her motion to reconsider the

order     affirming      the     immigration         judge’s    order       denying      her

applications for asylum, withholding from removal and withholding

under the Convention Against Torture.                      We deny the petition for

review.

               We review the Board’s decision to deny a motion to

reconsider for abuse of discretion.                  INS v. Doherty, 502 U.S. 314,

323-24 (1992); see 8 C.F.R. § 1003.2(a) (2007).                           A motion for

reconsideration asserts the Board made an error in its earlier

decision and requires the movant to specify the error of fact or

law in the prior Board decision.                8 C.F.R. § 1003.2(b)(1) (2007);

Matter of Cerna, 20 I. & N. Dec. 399, 402 (B.I.A. 1991) (noting

that a motion to reconsider questions a decision for alleged errors

in appraising the facts and the law).                 The burden is on the movant

to establish that reconsideration is warranted.                      INS v. Abudu, 485

U.S. 94, 110 (1988).            “To be within a mile of being granted, a

motion for reconsideration has to give the tribunal to which it is

addressed a reason for changing its mind.”                   Ahmed v. Ashcroft, 388

F.3d    247,    249   (7th     Cir.    2004).        Motions    that      simply      repeat

contentions that have already been rejected are insufficient to

convince the Board to reconsider a previous decision.                           Id.


                                         - 2 -
           We find the Board did not abuse its discretion.        Matanga

merely repeated in her motion to reconsider arguments raised on

appeal.   She also failed to show error in the Board’s finding that

she did not establish past persecution or a well-founded fear of

persecution.

           Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                 - 3 -